TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00070-CV



                                    In the Matter of C. H.


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
      NO. D-1-JV-14-000880, HONORABLE JOHN HATHAWAY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant, a juvenile, has filed an unopposed motion to dismiss her appeal. We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: February 27, 2015